Citation Nr: 0102916	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-06 027	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a January 26, 1981, 
decision. 

2.  Whether the Board committed CUE in a November 17, 1982, 
decision.


REPRESENTATION

Moving Party Represented by:  Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
September 1945.  

In a January 26, 1981, decision, the Board granted an 
increase from 10 percent to 20 percent in the disability 
rating assigned for the veteran's service-connected residuals 
of burns of the left leg with skin graft.  In February 1998, 
the veteran filed a motion for reconsideration of the January 
26, 1981, Board decision.  The motion for reconsideration was 
denied on November 18, 1998.  

The veteran also indicated that he was seeking reversal or 
revision of the January 26, 1981, Board decision on the basis 
of CUE.  Through his attorney, in a brief dated in October 
1999, the veteran filed a motion for reversal or revision of 
a November 17, 1982, Board decision, which denied an appeal 
for entitlement to an effective date prior to December 3, 
1979, for an increased rating for the service-connected 
residuals of burns of the left leg with skin graft. 


FINDINGS OF FACT

1.  The January 26, 1981, Board decision which increased the 
rating for residuals of burns of the left leg with skin graft 
from 10 percent to 20 percent (but no higher) was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.

2.  The November 17, 1982, Board decision which denied 
entitlement to an effective date prior to December 3, 1979, 
for assignment of the 20 percent rating for residuals of 
burns of the left leg with skin graft was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.



CONCLUSIONS OF LAW

1.  The January 26, 1981, Board decision which increased the 
rating for residuals of burns of the left leg with skin graft 
from 10 percent to 20 percent (but no higher) was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (2000).

2.  The November 17, 1982, Board decision which denied 
entitlement to an effective date prior to December 3, 1979, 
for assignment of a 20 percent rating for residuals of burns 
of the left leg with skin graft was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.  The statute and implementing regulation 
provide that a decision by the Board is subject to revision 
on the grounds of CUE.  If evidence establishes the error, 
the prior decision shall be reversed or revised.  A request 
for revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request of 
the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are:  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A.  January 26, 1981, Board Decision.

In the January 26, 1981 decision, the Board entered a finding 
of fact that the veteran's service-connected burn scars of 
the left leg covered an area of approximately 37 and 1/2 square 
inches.  The Board therefore concluded that the schedular 
criteria for assignment of a 20 percent disability rating had 
been met.  Significantly, these findings were based on the 
report of a February 1980 VA examination which for the first 
time set forth detailed measurements of the veteran's scar.  
Based on the examination findings, the Board arrived at a 
burn scar area of 37 and 1/2 inches by calculating 
approximately 15 inches of circumference (based on a clinical 
finding of 35.5 centimeters) for the left thigh and 
multiplying by an average 2 and 1/2 inches of width (based on 
evidence that the band was 2 inches wide in some areas and 3 
inches wide at other areas).  

At the time of the January 1981 Board decision, a 20 percent 
rating under Diagnostic Code 7801 required evidence of third 
degree burn scars which exceeded 12 square inches (77.4 
square centimeters).  A 30 percent rating under Diagnostic 
Code 7801 required an area or areas exceeding one-half square 
foot.  38 C.F.R. § 4.118 (1980).  The 37 and 1/2 square inches 
found by the Board exceeded 12 square inches and thus (as 
determined by the Board) warranted a 20 percent rating.  
However, the evidence did not show that the area involved 
exceeded one-half square foot, which is 72 square inches (a 
square foot is 12 inches by 12 inches, for a total of 144 
square inches; thus, half a square foot is 72 square inches).

It appears that the veteran's main contention is that the 
January 26, 1981, Board decision was clearly and unmistakably 
erroneous in that it failed to apply the regulatory provision 
of Note 2 of Diagnostic Code 7801.  Note 2 is to the effect 
that ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
The veteran argues that because the medical evidence noted 
that the veteran's scar was on both the posterior and the 
anterior surfaces, the estimated total area of the scar (37 
and 1/2 inches) should have been divided equally between the 
posterior and anterior areas.  In other words, the veteran 
maintains that the medical evidence should be viewed as 
showing an area of about 18 square inches on the anterior 
side of the left leg (warranting a separate 20 percent 
rating) and an area of about 18 square inches on the 
posterior side of the left leg (warranting a separate 20 
percent rating).  The veteran believes that the Board erred 
in not applying the rating criteria in this manner so as to 
result in a combined 40 percent rating under Note 2 of 
Diagnostic Code 7801. 

With regard to the veteran's contention that the January 26, 
1981, Board decision was clearly and unmistakably erroneous 
because it failed to apply the regulatory provision of Note 2 
of Diagnostic Code 7801, the language of Note 2 of Diagnostic 
Code 7801 applies only where third degree burn scars are in 
"widely separated areas," which include the anterior and 
posterior surfaces of extremities.  The evidence of record at 
the time of the January 1981 Board decision, however, showed 
that the service-connected residuals of burn consisted of 
essentially a 15 inch continuous or circumferential band; 
that is, one scar.  The veteran's proposed analysis is based 
on a belief that the scar in question should be viewed as two 
scars.  However, the clear wording of Diagnostic Code 7801 
and Note 2 is against such an approach, and the Board 
declines to read Note 2 as contemplating the situation 
presented in this case.  A basic reading of Diagnostic Code 
7801 is that a rating is to be applied for certain size 
scars.  It is only when there are scars (plural) that are 
located on widely separated areas that Note 2 comes into 
play.  In the present case, the evidence shows essentially 
one scar covering an area contemplated by criteria for a 20 
percent rating.  

Although not necessary for purposes of ruling on the 
veteran's motion, the Board notes that an August 1, 1995, 
Board decision which denied the veteran's appeal on the issue 
of entitlement to an increased rating also found that Note 2 
required widely separated areas and that the facts did not 
show such widely separated areas.  The Board found in that 
decision that the veteran's contention that the anterior and 
posterior portions of the same scar could be rated separately 
was contrary to the common usage of the language and the 
plain meaning of the regulation.  The Board also notes that 
the veteran appealed the August 1, 1995, Board decision to 
the Court and that the Court determined in a February 12, 
1997, memorandum decision that there was a plausible basis 
for the Board's finding.  For the same reasons, the Board 
also finds in the present case that there was no clear and 
unmistakable error in the Board's application of Note 2 under 
Diagnostic Code 7801 in the January 26, 1981, decision.  

In sum, the Board finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's 
January 26, 1981, decision.  That is, given the facts 
available at the time, and the prevailing law, there was no 
undebatable error by the Board in effectively denying an 
appeal for a rating in excess of 20 percent for residuals of 
burns of the left leg with skin graft.  Therefore, the Board 
must find that the Board's January 26, 1981, decision is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411. 

B.  November 17, 1982, Board Decision.

As noted above, the January 26, 1981, Board decision 
increased the rating for the veteran's left leg burn 
residuals from 10 percent to 20 percent.  In a June 1981 
rating decision, the Denver, Colorado, Regional Office (after 
receiving an advisory opinion from VA's Central Office) 
assigned an effective date of December 3, 1979.  The veteran 
appealed the June 1981 rating decision to the Board, claiming 
that the 20 percent rating should have been in effect from 
the initial grant of service connection and that error was 
involved in prior rating decisions.  In a November 17, 1982, 
decision, the Board found no basis for an effective date 
prior to December 3, 1979. 

In the November 17, 1982, decision, the Board found that 
available service medical records were unclear as to the 
extent of severity of the burn (which had been variously 
described as second degree and third degree burns), that the 
dimensions of the burn area were not clearly delineated by 
examinations from 1944 to 1950, that a 1980 VA examination 
first provided in detail the dimension necessary to determine 
the surface area of the burn, and that there was no error in 
unappealed rating decisions of October 1946 and January 1951. 

The veteran now contends that the November 17, 1982, Board 
decision, which found no CUE in the October 1946 and January 
1951 rating decisions, was clearly and unmistakably 
erroneous.  The veteran alleges that the CUE in the November 
17, 1982, Board decision consisted of:  1) the failure to 
find CUE in RO 1946 and 1951 rating decisions, which are 
alleged to contain CUE by the failure to estimate the 
circumference of the veteran's calf and scar; and 2) failure 
to recognize that the ratings decisions dated 1946 and 1951 
were based upon less than complete medical examinations. 

The November 17, 1982, Board decision that there was no error 
in the final unappealed rating decisions of October 1946 and 
January 1951 and that a 20 percent rating for residuals of 
burns of the left leg with a skin graft cannot be granted 
prior to December 3, 1979, was adequately supported by the 
evidence then of record.  The Board, in November 1982, relied 
upon service medical record evidence, which it found to be 
unclear as to the extent of severity of the burn, and found 
that the dimensions of the burn area were not clearly 
delineated by examinations from 1944 to 1950.  The evidence 
which provided the basis for the current measurement of the 
area of the veteran's residuals of burn disability to the 
left thigh was not created until 1980, so that such evidence 
was not for consideration in determining CUE in 1946 and 1951 
rating decisions.  As such, the Board now finds that that 
portion of the Board's November 1982 decision (that the 1946 
and 1951 rating decisions did not contain CUE) was adequately 
supported by the evidence of record.  

The moving party appears to offer little more than his 
disagreement with the results of the Board's November 1982 
decision, again asserting error in previous rating decisions.  
However, mere disagreement as to how the facts were weighed 
or evaluated in the Board decision cannot constitute CUE.  
38 C.F.R. § 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(asking Board simply to reweigh the evidence can never rise 
to the stringent definition of CUE).

As there was no evidence of record at the time of the 1946 
and 1951 rating decisions which delineated measurements of 
the circumference of the left thigh, the Board's November 
1982 decision that there was no CUE in the 1946 and 1951 
rating decisions was adequately supported by the evidence of 
record.  If there was a failure at the time of the 1946 and 
1951 rating decisions, it would have pertained to the duty to 
assist the veteran by affording a new VA examination which 
would have included measuring of the circumference of left 
thigh.  However, any failure of the duty to assist by VA 
could not form the basis of CUE because the Secretary's 
failure to fulfill the duty to assist cannot form the basis 
of CUE.  See 38 C.F.R. § 20.1400(d).  The Court has 
specifically noted that a breach of the duty to assist (even 
assuming, arguendo, that a duty was breached) cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  See Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).

In light of the Board's finding that there was no CUE in the 
previous rating decisions, the Board's conclusion that an 
effective date prior to December 3, 1979, for an increased 
rating for residuals of burns of the left leg with skin graft 
was not warranted was adequately supported by the evidence 
then of record and was not undebatably erroneous.  For these 
reasons, the Board now finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's 
November 17, 1982, decision.  That is, given the facts 
available at the time, and the prevailing law, there was no 
undebatable error by the Board in denying an effective date 
prior to December 3, 1979, for an increased rating for 
residuals of burns of the left leg with skin graft.  
Therefore, the Board must find that the Board's November 17, 
1982, decision was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The motions are denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


